DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 5 is objected to because of the following informality:  recommend rewriting the limitation “a value smallest among the plurality of values measured is measured is determined to be the optical axis deviation direction” as “a value smallest among the plurality of values measured 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “changing an irradiation position of the measurement beam so that the irradiation position of the measurement beam is moved to a rear side of a center of an optical axis of the laser beam, in a welding direction.”  However, it is unclear from the Specification what mechanism causes the measurement beam to move to the rear side of the laser beam.  Figure 2 of the Applicant’s drawings shows a laser emitting head 20, which includes a focus lens for the laser beam (22) and a focus lens for the measurement beam (24).  At the beam splitter (25), the beams converge along an axis where they are “coaxially aligned” (paragraph 0048), and the beams are transmitted through a first parallel plate (26) and a second parallel plate (27).  According the Specification (paragraphs 0043-0044), the parallel plates (26 and 27) cause the laser beam and the measurement beam to rotate along circular trajectories where the two beams gyrate.  It not clear from the Specification, which of these focal elements causes the measurement beam to deviate from the laser beam.  Specifically, there is no mention of a lens or diffractive element that might indicate how the two beams diverged after being combined at the beam splitter and then how the beams diverge or deviate from each other such that the measurement beam can be moved to the rear of the laser beam.  As a result, the Specification lacks information needed for one of ordinary skill in the art to make use of the claimed method, as required by 35 USC 112(a).
Claim 3 recites “moving the irradiation position of the measurement beam and an irradiation position of the laser beam in one direction and gyrating the irradiation position of the measurement beam around the center of the optical axis of the laser beam by a predetermined angle at every predetermined traveled distance.”  However the Specification discloses that both the laser beam and the measurement beam gyrate (paragraph 0043-0044), which is reflected in fig. 2 of the Applicant’s Drawings.  As a result, it is unclear how the laser beam remains at a center point, around which a measurement beam gyrates, when according to the Specification, the laser beam gyrates concurrently with the measurement beam.  Claim 3 also has the same problem as claim 1, where the Specification 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the laser beam and a measurement beam coaxially aligned... changing an irradiation position of the measurement beam is moved to a rear side of a center of an optical axis of the laser beam, in a welding direction.”  It is unclear from the Specification how the laser beam and the measurement beam are both coaxially aligned yet they also are separated from each other such that the measurement beam can be moved to the rear side of the laser beam (see 35 USC 112(a) rejection above).  Additionally, it is unclear from the Specification if the Applicant is claiming a laser welding method where the laser beam axis and the measurement beam are coaxial (interpreted as sharing the same axis), or if the Applicant intends to claim a welding method where the laser beam axis and the measurement beam axis diverge from each other, or if instead the Applicant is claiming that the beam axes are required to be both coaxial and divergent, in which case, the drawings do not show which portions of the beams are coaxial and which are not coaxial.  Figures 2 and 3 of the Applicant’s Drawings indicate that the laser beam axis and the measurement beam axis are coaxial.  Meanwhile, figures 4, 6, 8, and 9 indicate that that the laser beam axis and the measurement beam axis are divergent or deviating from each other, based on the offset shown between the laser beam (“L”) and the measurement beam (“S”).  Thus, it also unclear if the beams are coaxial during certain steps but divergent during other steps.  Since there is no way of determining the requisite degree of how the limitations “coaxial” and “an irradiation position of the measurement beam is moved to a rear side of a center of an optical axis of the laser beam” are intended to coincide with each other, based on the Applicant’s Specification, as best understood, if the prior art comprises the claimed structure, it will be presumed that the system can operate as intended.
Claim 3 recites “gyrating the irradiation position of the measurement beam around the center of the optical axis of the laser beam.”  However, the Specification discloses that “the first parallel plate 26 and the second parallel plate 27 are rotated to rotate the laser beam L and the measurement beam S along circular trajectories, whereby the laser beam L and the measurement beam S can gyrate” (paragraph 0044).  Thus, it is unclear from the Specification how the measurement beam gyrates around the laser beam, when according to the Specification, both the measurement beam and the laser beam gyrate together.  Since there is no way of determining the requisite degree of the limitation “gyrating the irradiation position of the measurement beam around the center of the optical axis of the laser beam,” as best understood, if the prior art comprises the claimed structure, it will be presumed that the system can operate as intended.	
Claims 2 and 4-5 are rejected based on their dependency to claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Schonleber et al. (US-20160202045-A1) in view of Webster (US-20160039045-A1).
Regarding claim 1, Schonleber teaches a laser welding method for welding a weld portion by using a laser beam (“The invention relates to a method for measuring the depth of penetration of a laser beam into a workpiece, and also to a laser machining device by means of which workpieces can be welded, cut, drilled or machined in some other way,” para 0003), the method comprising: emitting, to the weld portion (“FIG. 4 shows an enlarged cutout from the workpieces 24, 26 which are to be welded to one another,” para 0060), the laser beam (19, fig. 4) and a measurement beam (construed as both measurement beams 70a and 70b, fig. 4) coaxially aligned with the laser beam (“the first measuring beam 70a is diffused coaxially with the laser beam 19,” para 0059), measuring a penetration depth of the weld portion (“At a given point in time t′, the depth of penetration d thus amounts to: d=a2(t′)−a1(t′),” para 0076) in accordance with the measurement beam reflected on the weld portion during the laser welding (“the first measuring beam 70a measures, at the first measurement point MPa, the distance of the base of the vapor capillary 88 relative to a reference point which may be, for example, a point on the surface of the protective glass 38 through which the optical axis OA passes. In FIG. 4, this distance is designated by a1,” para 0069); determining an optical axis deviation direction (construed as the z-axis in fig. 6 along a height dimension; as shown in figs. 6-9 and explained in paragraphs 0066-0082, Schoenleber teaches a method for identifying deviations in a depth of a weld; “the ideal depth of penetration dt(t) established beforehand for this welding operation is established by means of a broken line 112. It can be seen that the actual depth of penetration d(t) increasingly deviates from its ideal value in the course of the welding operation,” para 0077) in which an optical axis of the measurement beam (axis of measurement beam 70b, fig. 6) deviates from the laser beam (the laser beam is aligned with 70a in fig. 6), by relatively comparing a plurality of values measured (“d=a2(t′)−a1(t′),” para 0076; a1 and a2 are construed as the plurality of values measured); and in performing the laser welding in the optical axis deviation direction (as shown in fig. 4, the beam 19 is along the z-axis).  Schonleber does not explicitly disclose the measurement beam having a wavelength different from a wavelength of the laser beam; changing an irradiation position of the measurement beam so that the irradiation position of the measurement beam is moved to a rear side of a center of an optical axis of the laser beam, in a welding direction (Schonleber teaches “tilting one or more of the lenses 58, 76, 78 arranged in the objective arm 52. For the purpose of adjusting the lateral position of the measuring beams 70a, 70b, a transverse displacement of one of the lenses 76 or 78 is, in particular, a possibility” in paras 0020 and 0081-0082, but Schonleber does not explicitly disclose that in tilting the lenses, the focal point of the measurement beam 70a shifts to the rear of the laser beam 19).
Schonleber, figs. 2, 4, 6-9

    PNG
    media_image1.png
    631
    473
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    393
    457
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    498
    408
    media_image3.png
    Greyscale

However, Webster teaches the measurement beam having a wavelength (“light source is a superluminescent diode with a spectrum ranging from 820-860 nm,” para 0037) different from a wavelength of the laser beam (“fiber-delivered lasers operating in the 1000 to 1100 nm wavelength range,” para 0144); changing an irradiation position of the measurement beam so that the irradiation position of the measurement beam is moved to a rear side of a center of an optical axis of the laser beam, in a welding direction (“Trials were performed with the imaging beam aligned coaxially with the processing beam, as in previous experiments, and with the galvanometer-driven movable mirrors adjusted to place the imaging beam slightly ahead of or behind the processing beam,” para 0219; “By synchronizing the motion of this 2-axis galvanometer scanner (and optionally the imaging system's reference arm) with the remote head's motion then the optimal lag between imaging and process beams can be achieved,” para 0224).
Webster, figs. 13A-D

    PNG
    media_image4.png
    602
    403
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    618
    409
    media_image5.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Schonleber to include, a wavelength that was different for the measurement beam relative to the processing beam and lagging the main measurement beam behind the processing beam, in view of the teachings of Webster, by using different wavelengths for the measurement and laser beams and by tilting one of the lenses 58, 76, and 78, in order to use a wavelength for measurement beams which is in the range of spectrum used by spectrometers used to analyze measurement beams and to use a wavelength for fiber lasers, which are used to machine workpieces, and to use adjust the imaging beam, such that it is aligned slightly behind the processing beam for the advantage of yielding a good view of the bottom of the keyhole (Webster, para 0223; see also figs. 13A-D, which show consistently good images for imaging beams that trail behind processing beams; see too para 0037, which teaches the wavelength range for equipment needed by spectrometers; Schonleber teaches using a “spectrometer,” para 0029, and a “fiber laser,” para 0052).
Regarding claim 3, Schonleber teaches wherein in the measuring of the penetration depth of the weld portion (“d,” para 0076), laser welding is performed (“the actual depth of penetration d(t) increasingly deviates from its ideal value in the course of the welding operation,” para 0077), by moving the irradiation position of the measurement beam (MPb and MPa, fig. 4) and an irradiation position of the laser beam (MPa, fig. 4) in one direction (direction of traverse 98, fig. 4) and gyrating the irradiation position of the measurement beam around the center of the optical axis of the laser beam (“When a rotation of the wedge plate 60 about the axis of rotation 64 occurs, the second measuring beam 70b therefore rotates continuously about the stationary first measuring beam 70a,” para 0058) by a predetermined angle (“forms an angle, other than 90°, to the axis of rotation 64,” para 0058) at every predetermined traveled distance (“a frequency of rotation of the wedge plate 60 in the order of magnitude of 100 Hz and a speed along the direction of traverse 98 in the order of magnitude of 1 m/s,” para 0065; based on these measurements, a rotation of the measurement beam 70b is completed 1 cm).
Schonleber, figs 3a-b

    PNG
    media_image6.png
    282
    456
    media_image6.png
    Greyscale

	Regarding claim 4, Schonleber teaches wherein in the determining of the optical axis deviation direction (construed as the axis deviation in a height direction or along a z-axis, as taught in figs. 6-8), the plurality of values measured (a1 and a2; the difference between a1 and a2 is calculated in para 0076 for an actual value d, which represents the depth of the weld) are compared with a predetermined reference value (“The ideal depth of penetration dt(t) established beforehand for this welding operation is established by means of a broken line 112,” para 0077), and a direction in which a value smaller than the reference value is measured is determined to be the optical axis deviation direction (fig. 8 shows the difference between the ideal depth 112 and the actual depth 107; as shown in fig. 8, the actual depth 107 is smaller than the ideal depth 112, which is construed as the claimed “reference value;” as shown in fig. 6, the direction of deviation that is determined is along the z-axis or a height dimension, where, as the space between 107 and 112 increases, referring to fig. 8, it is determined that “less and less laser radiation 19 reaches the workpieces 24, 26, para 0077; this teaching is construed such that based on the data shown in figs. 7 and 8, and direction of deviation is determined along a height direction or z-axis, referring to fig. 6).
	Regarding claim 5, Schonleber teaches wherein in the determining of the optical axis deviation direction (direction along the z-axis, shown in fig. 6), a direction in which a value smallest among the plurality of values (a1 and a2, fig. 0076) measured is measured is determined to be the optical axis deviation direction (in fig. 7, Schonleber teaches a method of determining a1 by using “only a quota of the largest depths of penetration d; the remaining measurement values for the first measurement point MPa are to be disregarded,” para 0075; referring to fig. 7, Schonleber teaches choosing the smallest or most negative values to determine a2; from this determination for a2, Schonleber teaches identifying a direction for a deviation in the depth of the weld along the z-axis, as shown in figs. 6 and 8).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Schonleber et al. (US-20160202045-A1) in view of Webster (US-20160039045-A1) as applied to claim 1 above and further in view of Murray et al. (US-20050169346-A1).
Schonleber teaches wherein in the measuring of the penetration depth of the weld portion (“d,” para 0076), while performing laser welding (“the actual depth of penetration d(t) increasingly deviates from its ideal value in the course of the welding operation,” para 0077), an irradiation position of the laser beam (MPa, fig. 4) and the irradiation position of the measurement beam (MPb and MPa, fig. 4) are moved in at least a first direction (direction of traverse 98, fig. 4).  Schonleber does not explicitly disclose a second direction opposite to the first direction, a third direction crossing the first direction, or a fourth direction opposite to the third direction.
However, in the same field of endeavor of laser welding, Murray teaches an irradiation position of the laser beam (beam 50, fig. 1) and the irradiation position of the measurement beam (relying on Schonleber for teaching a measurement beam) are moved in at least a first direction, a second direction opposite to the first direction, a third direction crossing the first direction, or a fourth direction opposite to the third direction (“the weld controller 46 may control actuation of the laser 40 and the mirror adjustment device 44 to form a generally square-shaped weld, indicated at 56,” para 0019; see annotated fig. 2 below).

Murray, figs. 1 and 2

    PNG
    media_image7.png
    320
    463
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    546
    682
    media_image8.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Schonleber to include, a square-shaped weld, in view of the teachings of Murray, by changing the direction of traverse 98, as taught by Schonleber, such that a square weld was performed, as taught by Murray, in order to obtain a more uniform heating of the weld pool 60 such that the entire weld 56 is performed simultaneously for the advantage of reducing the amount of stress points in comparison to a weld formed by a portion at a time, which is known to produce gas points or voids in the weld (Murray, paras 0004 and 0062).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Moalem et al. (WO-2017042116-A1) teach determining minor and major axes for an ellipse based on the shape of a keyhole (fig. 2)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERWIN J WUNDERLICH whose telephone number is (571)272-6995. The examiner can normally be reached Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERWIN J WUNDERLICH/Examiner, Art Unit 3761                                                                                                                                                                                                        1/27/2022

/SANG Y PAIK/Primary Examiner, Art Unit 3761